Citation Nr: 1040371	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-27 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant is entitled to plot or interment allowance 
for the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active duty from January 1942 to August 1945.  He 
died in July 1981.  The appellant is the Veteran's former spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The appellant was scheduled for a Travel Board hearing in July 
2010.  However, the appellant cancelled the hearing and the Board 
considers the hearing request to have been withdrawn. 38 C.F.R. § 
20.702(e) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in February 1948.  

2.  The Veteran died in July 1981.  

3.  The appellant filed her initial claim for burial benefits in 
July 1981, the same month in which the Veteran died in an 
automobile accident and was buried at Terry County Memorial Park, 
a private cemetery. 

4.  With regard to a plot allowance, the Veteran was eligible for 
burial in a National Cemetery, but was actually buried in a 
private cemetery.  

5.  The appellant's application for burial benefits was denied in 
July 1981 as she failed to submit evidence that the funeral 
expenses had been paid to the funeral home.  The RO instructed 
her that if she paid the funeral expenses she could resubmit her 
claim within 2 years of the Veteran's burial.  She did not 
resubmit her claim within 2 years, nor did she submit evidence 
that the funeral expenses had been paid.

6.  Subsequently, the RO determined that the funeral home was the 
proper claimant, and the plot or interment allowance was paid 
directly to the funeral home in August 1981.

7.  The appellant filed a new claim for a plot or interment 
allowance in September 2008, over 27 years after the Veteran's 
burial.


CONCLUSION OF LAW

The appellant is not entitled to a nonservice-connected plot or 
interment allowance. 38 U.S.C.A. § 2303 (West 2002 and Supp. 
2010); 38 C.F.R. §§ 1600(f), 3.1601(a) (2010); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As to the claim at issue, the provisions of the VCAA have no 
effect on appeals where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter. 38 C.F.R. 
§ 3.159(b)(3)(i), (d)(1)-(3) (2010); Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). See also Smith v. Gober, 14 Vet. App. 
227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  Therefore, the 
Board finds that no further action is necessary under the 
statutory and regulatory duties to notify and assist the 
appellant.

The appellant seeks entitlement to a VA plot or interment 
allowance for the Veteran.  This allowance was paid directly to 
the funeral home in August 1981.  38 C.F.R. §§ 3.1601(a)(1)(i). 

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a Veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002 and Supp. 2010); 38 C.F.R. § 3.1600 
(2010).  

A claim for reimbursement for burial and funeral expenses for a 
veteran who died of nonservice-connected causes must be received 
by VA within two years after the permanent burial or cremation of 
the body.  Claims for burial allowance may also be executed by 
the funeral director, if the entire bill or any balance is 
unpaid.  38 C.F.R. § 3.1601.

In this case, the Board concedes that as the Veteran at the time 
of death was in receipt of VA pension or compensation, and served 
during WWII, he was eligible to receive a plot or interment 
allowance.  

According to the Veteran's death certificate, he died in July 
1981 as a result of an automobile accident.  He was buried at 
Terry County Memorial Park, a private cemetery.   

The appellant in July 1981 submitted an application for burial 
benefits, however she did not submit evidence that the funeral 
expenses had been paid to the funeral home.  Her claim was 
subsequently denied.  Appellant was instructed that if she paid 
the funeral expenses she could resubmit her claim within 2 years 
of the Veteran's burial.  She did not resubmit her claim nor did 
she submit evidence that the funeral expenses had been paid to 
the funeral home.  

Subsequently, the RO determined that the funeral home was the 
proper claimant, and the plot or interment allowance was paid 
directly to the funeral home in August 1981.

The appellant submitted a new claim for burial benefits in 
September 2008, or over 27 years after the veteran's death. 

The Board acknowledges and appreciates the Veteran's service to 
his country. Unfortunately, the new claim for a plot or interment 
allowance was not received within two years of the Veteran's 
burial.  In addition, the evidence of record clearly shows that 
the plot or interment allowance was properly paid out to the 
funeral home in August 1981.

The law is dispositive and VA is bound by the statutes enacted by 
Congress and their implementing regulations.  See 38 U.S.C.A. § 
7104(c) (West 2002). Accordingly the Board must deny the 
appellant's claim for a plot or interment allowance as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to a plot or interment allowance is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


